ADDENDUM NO. 1
TO
ROYALTY AGREEMENT


This Addendum No. 1 to Royalty Agreement (this “Addendum”) is entered into
effective as of January 1, 2011 (the “Effective Date”) with respect to that
certain Royalty Agreement (the “Agreement”) entered into effective December 31,
2009 and further amended, by and between CP Technologies LLC, an Oregon limited
liability company formerly known as WS Technologies, LLC (the “Company”), and
Aequitas Capital Management, Inc., an Oregon corporation (“Aequitas”).
 
The parties hereby agree as follows:


1.      Improvement Fee.


 
(a)
Aequitas will pay Company a $500,000 fee for improvements to the existing
CarePayment® program platform (the “Improvement Fee”) to accommodate additional
portfolio management capability and efficiency as mutually agreed in writing.



 
(b)
The Improvement Fee will be paid in two (2) equal installments of $250,000
each.  The first installment will be paid to Company on or before March 31,
2011.  The second installment is due and payable on or before June 30, 2011.



2.      Counterparts.  This Addendum may be executed in counterparts.  Each
counterpart will be considered an original, and all of them, taken together,
will constitute a single agreement.  This Addendum may be delivered by facsimile
or electronically, and any such delivery will have the same effect as physical
delivery of a signed original.  At the request of any party, the other party
will confirm facsimile or electronic transmission signatures by signing an
original document.


WHEREAS, the parties have entered into this Addendum No. 1 to Royalty Agreement
as of the date first written above.


AEQUITAS CAPITAL MANAGEMENT, INC.
   
By:
/s/  ROBERT J. JESENIK
Robert J. Jesenik, President

 
Date signed
June 30, 2011

 
 
CP TECHNOLOGIES LLC
   
By:
/s/  JAMES T. QUIST

James T. Quist, President

 
Date signed
June 30, 2011

 
 
 

--------------------------------------------------------------------------------

 